UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KENNEY SHI LAI,

                              Plaintiff,

                       -against-                                    18-CV-10560 (LLS)

 UNITED STATES OF AMERICA; NEW YORK                              ORDER OF DISMISSAL
 STATE; NEW YORK CITY; EXXON MOBILE;
 COMMISSIONER OF SOCIAL SECURITY,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction and diversity jurisdiction. By order dated July 12, 2019, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis. The Court dismisses

the complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.
Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff, a resident of Brooklyn, New York, filed this complaint against the United States

of America, New York State, New York City, Exxon Mobile, and the Commissioner of Social

Security. Plaintiff alleges that his cause of action arose in New York State from July 25, 1990,

“through present days.” He alleges as follows:

        I must get tough on society. I asked myself “what are you afraid of?” we should
        not fear man. Are you afraid of what others might think of you. I cannot fail to
        reach my future goals. I was burned July 25, 1990. I had treasured a 1986
        National Geographic magazine of a panda will be used as a secret weapon
        towards demography. I am a man with courage who takes action. I am the eldest
        sibling in the family. I was injured by the house that was never improved and my
        family’s hardship after my father’s [sic] got slashed. Consequently, I got to be
        extremely precise well known that this is my future.

(ECF No. 2 ¶ III.)

        In the “Injuries” portion of the complaint, Plaintiff writes:

        Basic care received. If I list the items I demand and interlock certain kind of them
        all will make sense. It is purposeful enough in terms or reinforcement. I believe
        that is the pathway towards independence.

(Id.) Plaintiff seeks “a $1,000,000 check,” an “ab roller,” an iphone, and “a new advanced federal

government authorized license business contract pre-paid card (a combination of a business card

and a pre-paid card) with my name printed on it Kenney Shi Lai, once received I going to

activate it by myself with my” social security claim number. (Id.)


                                                   2
                                          DISCUSSION

       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims lack an arguable basis in law or fact, and there is no legal theory on

which he can rely.1 See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

       Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




       1
         Plaintiff previously filed a case that was held to be frivolous. See Lai v. New York City,
No. 17-CV-1191 (CM) (S.D.N.Y. Apr. 18, 2017), appeal dismissed, 17-1252-cv (2d Cir. Aug. 30,
2017) (dismissing appeal because it “lacks an arguable basis either in law or in fact.”)

                                                  3
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   July 29, 2019
          New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.




                                               4
